Citation Nr: 1035999	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran is competent to handle the disbursement of 
his funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 
1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

As support for his claim of competency, the Veteran testified at 
a hearing at the RO in February 2009 before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred to 
as a Travel Board hearing.

The Board subsequently, in April 2009, remanded the claim to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration, including especially having the 
Veteran reexamined for a medical opinion concerning whether he is 
competent to handle the disbursement of his VA funds.


FINDING OF FACT

The most probative medical and other evidence indicates the 
Veteran lacks the mental capacity to manage his VA compensation 
without limitation because of the severity of his service-
connected posttraumatic stress disorder (PTSD) in combination 
with his organic brain syndrome (OBS)/dementia, which, though not 
also service connected, is nonetheless rated as totally (i.e., 
100-percent) disabling like the PTSD.


CONCLUSION OF LAW

The Veteran is incompetent to handle the disbursement of his VA 
funds without limitation.  38 U.S.C.A. § 501(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.353(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently service connected for PTSD, which has 
been rated as totally, i.e., 100-percent disabling effectively 
since December 22, 1989.

In the February 2005 rating decision at issue in this appeal, the 
RO determined the Veteran's mental illnesses (referring to the 
combination of his PTSD and OBS, which, though not service 
connected, is also rated as 100-percent disabling) render him 
incompetent to receive and manage the disbursement of his VA 
benefits.  See 38 C.F.R. § 3.353 (2009).

According to VA regulations, a mentally incompetent person is one 
who because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  
A decision as to incompetency may be made by the RO, subject to 
appeal to the Board.  See 38 C.F.R. § 3.353(b).  Unless the 
medical evidence is clear, convincing, and leaves no doubt as to 
the person's incompetency, the RO will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption 
in favor of competency.  Where reasonable doubt arises regarding 
a beneficiary's mental capacity to contract or to manage his own 
affairs, including the disbursement of funds without limitation, 
this doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(d); see also 38 C.F.R. §§ 3.102, 4.3.

The regulation governing incompetency determinations requires 
notice to the beneficiary, in this case, the Veteran, unless the 
beneficiary has been declared incompetent by a court of competent 
jurisdiction.  38 C.F.R. § 3.353(e).


In the April 2009 remand, the Board noted the RO had first 
notified the Veteran of its proposed action of deeming him 
incompetent for VA purposes in an April 1996 rating decision.  
The RO had then rated him incompetent for VA purposes in a 
subsequent, October 1996, rating decision.  38 C.F.R. § 3.353(e).  
The RO also had more recently conducted a special review of the 
file in November 2004 and, following that, in the February 2005 
rating decision at issue had continued to rate him incompetent 
for VA purposes.  Because, however, there were conflicting 
medical opinions of record as to whether he is still incompetent, 
the Board's April 2009 remand directed that he be reexamined for 
additional medical comment concerning this.  And in obtaining 
this additional medical opinion, the Board is satisfied there was 
substantial compliance with this remand directive.  See Chest v. 
Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

As the Board pointed out when remanding this case in April 2009, 
on the one hand, a January 2005 VA mental health compensation 
examiner had diagnosed the Veteran with dementia secondary to 
alcohol abuse, as well as PTSD.  This examiner had assigned a low 
Global Assessment of Functioning (GAF) score of only 35 because, 
in his estimation, the Veteran continued to experience 
hallucinations on a daily basis.  A GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).  According to the 
DSM-IV, a GAF score of only 35 indicates the Veteran had some 
impairment in reality testing or communication OR major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood.  That January 2005 VA 
examiner concluded the Veteran was still incompetent to manage 
his VA funds.  That examiner added that any fiduciary that may be 
appointed should be an objective individual who is not a family 
member.



In contrast, a March 2005 letter from a VA treating physician 
stated the Veteran had continued to manage his own affairs, was 
seen regularly in the PTSD treatment clinic, and had exhibited no 
problems involving finances or poor judgment in regard to life 
decisions now or in the recent past.

And somewhat in between those two competing extremes, a June 2005 
RO Field Examination had provided ambiguous findings, indicating 
the Veteran may have had capacity to manage his funds and asking 
that his claim to be rated competent be reconsidered.  Lay 
statements from family and friends further supported his claim of 
ability to manage his own funds, although there apparently was a 
prior pattern and history of mismanagement of funds by him 
knowingly or unknowingly giving money to family and friends or 
being taken advantage of that had initially prompted the finding 
of incompetency.

Consequently, the Board was presented with conflicting medical 
opinions and other evidence of record clouding the issue of 
whether the Veteran is still incompetent.  Some of this evidence 
indicated he is still incompetent, whereas some of it refuted 
this notion.  The Board could not resolve this conflict without 
further medical comment concerning the matter, especially since 
this appeal had been ongoing for several years with the 
unfortunate consequence that another VA examination was needed to 
determine the current severity of the Veteran's mental health 
disabilities (both the PTSD and OBS/dementia).  His last VA 
mental health examination had been in January 2005, so over four 
years before the Board remanded the claim in April 2009 for 
reexamination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence 
adequately addressing the level of impairment of the disability 
since the previous examination).



On remand, the Veteran initially was examined in July 2009 by a 
VA behavioral health and social service clinical psychologist.  
Ultimately, though, although the Veteran provided helpful 
information to inform assessment of his financial decision making 
capacity, this evaluating clinician was unfortunately unable to 
comment on the Veteran's ability to manage his VA funds in his 
own best interest.  She cited several factors in her inability to 
provide this requested comment, notably including the Veteran's 
diagnosis of dementia (not otherwise specified (NOS)) for his 
known history of cognitive difficulties, which are suspected to 
be related to his previous alcohol abuse.  These cognitive 
difficulties, added this examiner, cause the Veteran to be a poor 
historian and complicate the assessment of other psychological 
symptoms, including those concerning his PTSD.  Regarding the 
PTSD, this examiner indicated the Veteran had an extensively 
documented history of this condition and, in the past, symptoms 
of this disorder had resulted in impairment in reality testing 
and significant social/occupational impairment.  At the present 
time, his report of symptoms no longer substantiates evidence of 
the presence of full criteria for this disorder, though he 
retains residual symptoms of avoidance evidenced by restricted 
range of affect, feelings of estrangement from others, 
and efforts to avoid thinking about the trauma.  His reported 
reduction in symptoms, however, may be due to positive treatment 
effects of medications intended to address his seizure disorder, 
but may also be due in part to inaccurate reporting related to 
his cognitive difficulties.  She gave him a GAF score of 55 based 
on moderate psychological symptoms resulting from the combination 
of a dementia process and residual post-traumatic stress 
symptoms.

This initial VA examiner went on to reiterate, however, that the 
cognitive screening conducted in the course of her interview of 
the Veteran and his own responses to related questions also 
suggest ongoing cognitive difficulties.  And because it had been 
several years since his last neuropsychological evaluation and 
previous results are out of date and cannot be used to make this 
determination, and since there are several conflicting opinions 
about his decision making capacity within the compensation and 
pension file, she believed that a comprehensive 
neuropsychological evaluation would be required prior to 
determining financial decision making capacity.  She therefore 
recommended referring this case to a licensed clinical 
neuropsychologist for neuropsychological assessment and 
evaluation of financial decision making capacity.

The Veteran subsequently had this additional, recommended, 
neuropsychological evaluation in September 2009.  In the 
conclusion and recommendation portion of her report, this 
evaluating clinician indicated the results of her examination 
were consistent with very mild, diffuse cognitive impairment 
characterized by slowed information processing, concentration 
difficulty and mild executive dysfunction.  And due to difficulty 
with complexity, difficulty understanding task instructions and 
difficulty with even simple arithmetic, she determined the 
Veteran is incapable of managing his own funds.  In discussing 
the rationale of her opinion, this commenting neuropsychologist 
pointed out that, by his own admission, his niece had stolen more 
than $50,000 from him while he lived with his sister.  And 
considering his relationship with his daughter, it is recommended 
that she become his fiduciary.  Indeed, when this was discussed 
with him, he indicated he trusted her and would like her to be 
his fiduciary.

The Board also previously mentioned when remanding the claim for 
this additional examination that, according to his hearing 
testimony and other evidence in the file, it appears that a 
credit union and fiduciary have been handling the Veteran's 
VA funds instead of him personally.

In evaluating the probative value of these medical opinions for 
and against the claim, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  See also Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the degree of 
weight to give the evidence).

While the Board may not reject a favorable (or unfavorable) 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in 
nature usually cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Board, however, may appropriately favor the opinion of one 
competent medical authority over another, provided that it offers 
an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative value 
of these opinions for and against a finding of competency, the 
Board finds the September 2009 VA examiner's opinion is the most 
probative on this determinative issue.  This examiner has 
specialized expertise in the particular subject matter area 
in question since she is a neuropsychologist, which the other VA 
examiner that initially evaluated the Veteran on remand indicated 
is necessary to best assess the Veteran's financial decision 
making capacity.  See Black v. Brown, 10 Vet. App. 279 (1997) 
(indicating an opinion may be reduced in value, even where the 
statement comes from someone with medical training, if the 
medical issue requires special knowledge).  This commenting 
neuropsychologist also personally examined the Veteran, in the 
process administering a battery of tests as explained in the 
report of her clinical evaluation.  She also reviewed the 
relevant medical and other evidence in the claims file for the 
pertinent history, including the opinions for and against a 
finding of competency.  As well, she discussed the medical 
rationale of her opinion - citing, as most relevant, the 
Veteran's inability to perform what could be considered even 
menial or rudimentary tasks on account of his still prevalent 
cognitive impairment attributable to his OBS/dementia.  
So her finding of incompetency was not just based on review of 
the claims file or unsupported data and conclusions, rather, on 
the Veteran's particular circumstances and situation as 
demonstrated by the evidence and her objective clinical findings.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  That is to 
say, her opinion has the proper factual foundation and predicate 
for credibility and probative weight.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  See also Owens v. Brown, 7 Vet. App. 
429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Indeed, 
according to the holding in Wray v. Brown, 7 Vet. App. 488, 493 
(1995), adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of reasons 
and bases if, as here, the expert fairly considered the material 
evidence seemingly supporting favorable disposition of the claim.  
Even the Veteran, according to this commenting neuropsychologist, 
seems to now agree that he still needs a fiduciary, and he 
seemingly has no problem or issue with vesting this authority in 
his daughter.  See Sanders v. Brown, 9 Vet. App. 525, 529 (1996) 
(stating that a VA determination of incompetence must stand when 
only rebutted by lay evidence).

For these reasons and bases, the Board finds that the presumption 
of competence has been rebutted in this case since the most 
probative (competent and credible) evidence indicates the Veteran 
still lacks the mental capacity to manage his affairs, including 
the disbursement of his VA funds without limitation.  
38 C.F.R. § 3.353(d).  The appeal accordingly must be denied.

It is also worth mentioning in closing that VA's duties to notify 
and assist the Veteran in substantiating this claim do not apply 
to this case.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  In Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006), the Court explicitly held that these notice and 
assistance provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the issue 
currently on appeal.


ORDER

The Veteran is incompetent to handle the disbursement of his VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


